NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 19-10399
                                                     19-10401
                Plaintiff-Appellee,
                                                D.C. Nos.
 v.                                             4:19-cr-50043-DCB-EJM-1
                                                4:19-cr-00274-DCB-EJM-1
RODULFO ROBLERO LOPEZ, AKA
Rodulfo Roblero, AKA Rodulofo Roblero,
AKA Rudulfo Roblero-Lopez,                      MEMORANDUM*


                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      In these consolidated appeals, Rodulfo Roblero Lopez appeals from his

guilty-plea conviction and 24-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326, and the revocation of supervised release and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consecutive 8-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Roblero Lopez’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Roblero Lopez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Roblero Lopez waived his right to appeal his conviction, the revocation of

supervised release, and his sentences. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as

to the validity of the waivers. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009). We accordingly dismiss these appeals. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                         19-10399 & 19-10401